Citation Nr: 0513030	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  03-32 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating from an original grant 
of service connection for diabetes mellitus with diabetic 
neuropathy, rated as 20 percent disabling. 

2.  Whether a combined disability evaluation of 40 percent 
was properly assigned for the veteran's service connected 
disabilities.

3.  Entitlement to an increased rating from an original grant 
of service connection for post-traumatic stress disorder 
(PTSD), rated as 10 percent disabling. 

4.  Entitlement to an increased rating from an original grant 
of service connection for residuals of shrapnel wounds to the 
left leg, rated as 10 percent disabling. 

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected disorders 
(TDIU).



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to 
February 1979.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which assigned a 20 percent rating for 
diabetes mellitus and a combined rating of 40 percent for the 
veteran's several disablements.   

In January 2005, the veteran had a hearing before the 
undersigned.  Additional medical consultation and treatment 
records were then received.  Although such evidence has not 
first been considered by the RO, the submission was 
accompanied by a waiver of referral to the RO.  38 C.F.R. 
§ 20.1304 (2004).  Consequently, a decision by the Board is 
not precluded.

As discussed in more detail below, the Board finds that the 
veteran filed a notice of disagreement with the RO's initial 
grant of 10 percent ratings for PTSD and residuals of 
shrapnel wounds to the left leg and the denial of the claim 
for TDIU in an August 2004 rating decision, thereby 
initiating, but not perfecting, an appeal.  These issues are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.

In the October 2004 notice of disagreement, the veteran also 
raised claims for service connection for a sinus condition 
and emphysema.  The Board notes the sinus claim was 
previously denied in 1996.  These issues are REFERRED to the 
RO for appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for an increase has been developed.  

2.  The appellant's service-connected diabetes mellitus 
requires the daily use of insulin and a restricted diet, but 
the clinical evidence does not show that his diabetes 
requires regulation of activities.

3.  For the period from March 28, 2002 until June 22, 2003, 
the appellant's service-connected diabetic peripheral 
neuropathy of the lower extremities involved no more than 
mild sensory diminishment in each extremity without motor 
deficits.  The equivalent of no more than mild incomplete 
paralysis of nerves affecting each lower extremity was 
clinically demonstrated during that time period.

4.  For the period from June 23, 2003, the appellant's 
service-connected diabetic peripheral neuropathy of the lower 
extremities involves no more than moderate sensory 
diminishment in each extremity without motor deficits.  The 
equivalent of no more than moderate incomplete paralysis of 
nerves affecting each lower extremity has been clinically 
demonstrated from that point.

5.  For the period from June 23, 2003, the appellant's 
service-connected diabetic peripheral neuropathy of the upper 
extremities involves no more than mild sensory diminishment 
in each extremity without motor deficits.  The equivalent of 
no more than mild incomplete paralysis of nerves affecting 
each upper extremity has been clinically demonstrated from 
that point.

6.  As of January 11, 1995, the veteran's service-connected 
disabilities consisted of diabetes mellitus, rated as 20 
percent disabling, and hypertension and hallux valgus, each 
rated as 10 percent disabling.

7.  As of August 6, 2001, the veteran's service-connected 
disabilities consisted of diabetes mellitus, rated as 20 
percent disabling, and hypertension, hallux valgus, and 
diabetic retinopathy, each rated as 10 percent disabling.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating greater than 
20 percent for diabetes mellitus with diabetic neuropathy 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ §§ 4.1, 4.2, 4.7, 4.10, 
4.124a, Diagnostic Code 7913 (2004).  

2.  For the service-connected diabetic neuropathy of the 
right lower extremity, the criteria for the assignment of a 
separate rating of 10 percent, but no more, have been met 
from March 28, 2002 and for the assignment of a rating of 20 
percent, but no more, for the period from June 23, 2003.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Codes 
7913 NOTE (1), 8624 (2004).

3.  For the service-connected diabetic neuropathy of the left 
lower extremity, the criteria for the assignment of a 
separate rating of 10 percent, but no more, have been met 
from March 28, 2002 and for the assignment of a rating of 20 
percent, but no more, for the period from June 23, 2003.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Codes 
7913 NOTE (1), 8624 (2004).

4.  The criteria for the assignment of a separate rating of 
20 percent, but no more, for the service-connected diabetic 
neuropathy of the right upper extremity have been met for the 
period from June 23, 2003.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107(a) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.124a, Diagnostic Codes 7913 NOTE (1), 8612 (2004).

5.  The criteria for the assignment of a separate rating of 
20 percent, but no more, for the service-connected diabetic 
neuropathy of the left upper extremity have been met for the 
period from June 23, 2003.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107(a) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.124a, Diagnostic Codes 7913 NOTE (1), 8612 (2004).

6.  The combined rating of 40 percent assigned for the 
veteran's service-connected disabilities from January 11, 
1995, was proper.  38 C.F.R. § 4.25.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) 
(VCAA).  This legislation provides among other things for 
notice and assistance to claimants under certain 
circumstances.  See also 38 C.F.R. § 3.159.  The Board notes 
that this law was considered by the RO as reflected by 
correspondence issued in March 2002, prior to the initial 
adjudication of the claim on appeal.  Thus, there is no 
prejudice to the veteran in proceeding with this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).   

The Board concludes that discussions in the rating(s), 
statement of the case and other development correspondence 
has informed the appellant of the information and evidence 
needed to substantiate the claim(s); thus, the VA's 
notification requirements have been satisfied.  


As to the duty to assist the claimant, the appellant has not 
identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disability) beyond that for which 
development has already been undertaken.  In other words, the 
claimant has not referenced any unobtained, obtainable, 
evidence that might aid the claim.  

Satisfactory efforts have been made to ensure that all 
relevant evidence has been associated with the claims file; 
there are multiple VA examinations, treatment records, and 
clinical medical records in the file.  The veteran has been 
offered an opportunity to submit additional evidence in 
support of his claim.  In short, the Board concludes that the 
duty to assist has been satisfied, as well as the duty to 
notify the veteran of the evidence needed to substantiate his 
claim.  

The issues on appeal pertain to an increased evaluation and, 
in that context, the duty to assist has not changed and still 
falls squarely on the VA, to include affording hearings, 
obtaining identified evidence, government records, affording 
examinations, where appropriate and etc. where such would be 
helpful, relevant and necessary for a full and fair 
adjudication of his claim.  Satisfactory efforts have been 
made in these regards, and the veteran has been offered an 
opportunity to submit additional evidence in support of the 
claim.  

In the context of an increased rating, the subject of "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant", 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), is of 
questionable relevance in light of VA's long-standing duty to 
assist with respect to this type of claim and the VA's 
particular efforts in regards to the veteran's claim versus 
any tacit obligation of the veteran.  Under the circumstances 
of this case, where there has been substantial compliance 
with the VCAA, additional development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes that given the 
completeness of the present record which shows substantial 
compliance with the notice/assistance provisions of the new 
legislation, the Board finds no prejudice to the veteran by 
proceeding with appellate review.  See Bernard. 

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, there 
is no indication that additional relevant records exist that 
have not been obtained.  Accordingly, additional development 
for compliance with the new duty to assist requirements is 
not necessary, and the appellant is not prejudiced by the 
Board's decision not to do so.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Increased rating

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claims.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disability at issue. 

After a comprehensive review of the record, the Board is of 
the opinion that the medical history of this disability for 
the pertinent period is fairly summarized by the VA medical 
opinions summarized below. 

After a February 1996 VA examination, the veteran was 
diagnosed with diabetes, but his extremities and neurological 
examination were expressly reported as within normal limits.

A statement was received from the veteran's private physician 
on March 28, 2002 which indicated that the veteran had 
diabetes that required insulin and a restricted diet (not 
that the condition required regulated activities) and that he 
had neurological complications.  Private clinical records 
were received some weeks thereafter, which largely are 
negative for any neurological complications.  See e.g. 
records from February 1998 (extremities- normal, 
neurologically-decreased fine touch in his feet), records 
from July 1998 (extremities- normal, neurologically-
unremarkable), and those from November 1999 (extremities- 
normal, neurologically-normal).

The veteran was afforded a VA examination in May 2002.  The 
examiner noted that the veteran had been diagnosed as 
diabetic in 1989 or 1990.  He reportedly had restricted 
carbohydrate intake and took oral hypoglycemics.  The 
examiner noted the veteran had no restriction on activities.  
Neurologically, he reported some numbness in his feet and 
occasional cramping and numbness in his fingers.  On physical 
examination, monofilament testing showed decreased sensation 
in toes two, three and four bilaterally but no sensory 
deficit was identified across the fingers.  Clinical records 
prior to that examination report do not demonstrate any more 
serious pertinent pathology than that set forth in the May 
2002 examination.  In fact, a May 1996 examination reported 
neurological findings within normal limits.  

The veteran was afforded another VA examination on June 23, 
2003.  The veteran reported that he watched his diet and that 
he did more walking and exercise.  The examiner noted there 
were no restrictions in activities due to diabetes mellitus.  
He reported off and on tingling in his hands and numbness in 
his feet.  On neurologic examination, he was unable to feel 
60 percent of the spots tested in his lower extremities and 
20 percent in his upper extremities.  Nevertheless, he 
reported being able to walk one mile, albeit he additionally 
suffered from severe hallux valgus with bilateral bunion 
formation.  The examiner concluded that the veteran had type 
II diabetes mellitus, controlled with insulin and moderate to 
severe diabetic neuropathy in the lower extremities and mild 
diabetic neuropathy in the upper extremities.   

More current outpatient treatment records reflect the veteran 
undertaking physical exercise for beneficial effects.  

The veteran's diabetes mellitus is evaluated pursuant to 
Diagnostic Code 7913.  Diabetes that requires insulin and a 
restricted diet or oral hypoglycemic agents and restricted 
diet warrants a 20 percent evaluation.  Diagnostic Code 7913 
provides that a 40 percent rating is warranted for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities.  A 60 percent disability rating requires 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately rated.  A 100 percent 
disability rating requires more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  38 C.F.R. § 
4.119.  

The Board additionally notes that at his hearing before the 
undersigned the veteran asserted that his physician had told 
him that his diabetes mellitus disability warranted a 40 
percent rating.  The veteran was afforded a sixty day period 
within which to obtain and submit a statement from his 
physician to such effect, but that period has elapsed without 
the submission of any such statement.

A review of the evidence reveals that the veteran's service-
connected diabetes mellitus is primarily manifested by an 
insulin requirement and restricted diet.  The May 2002 and 
June 2003 VA examinations specifically noted that he had no 
restriction on his activities.  In fact, the fact that the 
veteran participated in physical exercise was noted.  These 
manifestations are contemplated by the currently assigned 20 
percent schedular rating under Diagnostic Code 7913.  38 
C.F.R. § 4.119.  Moreover, the record does not demonstrate or 
approximate the criteria to warrant any higher evaluation.  
Accordingly, the preponderance of the evidence is against any 
higher rating for diabetes mellitus.  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25.

The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he/she should 
be compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).


Note 1 of Diagnostic Code 7913 specifically provides that 
compensable complications of diabetes will be rated 
separately (unless they are part of the criteria used to 
support a 100 percent rating), and that "[n]oncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913."  38 C.F.R. § 4.119.  

Nevertheless, if duplication and overlapping are avoided, 
separate ratings do not contravene a VA regulation that 
prohibits the pyramiding of ratings for service-connected 
disabilities. 38 C.F.R. § 4.25; see also Bierman v. Brown, 6 
Vet. App. 125, 130 (1994).  The RO has declined to rate the 
veteran's diabetic neuropathy separately from the associated 
underlying diabetes mellitus disability.  However, in keeping 
with the foregoing authority and inasmuch as the 
symptomatology is different for the respective conditions, 
separate evaluations for diabetic neuropathy are potentially 
for application.

It bears emphasis that noncompensable complications are 
expressly contemplated as part of the diabetic process under 
the criteria for evaluation of diabetes mellitus.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  Peripheral neuropathy is 
presumably contemplated as such a condition thereunder.  

Considering diabetic peripheral neuropathy of the upper 
extremities, under Diagnostic Code 8612, neuritis is rated 
according to the provisions of Diagnostic Code 8512 for 
paralysis of the lower radicular group.  Under Code 8512, a 
20 percent rating may be assigned for mild incomplete 
paralysis of the minor or major lower radicular group.  A 30 
percent rating requires moderate incomplete paralysis of the 
minor lower radicular group.  A 40 percent rating requires 
moderate incomplete paralysis of the major lower radicular 
group or severe incomplete paralysis of the minor lower 
radicular group.  A 50 percent rating requires severe 
incomplete paralysis of the major lower radicular group.  A 
60 percent rating requires complete paralysis of all 
intrinsic muscles of the minor hand, and some or all of 
flexors of wrist and fingers, paralyzed (substantial loss of 
use of hand).  A 70 percent rating requires complete 
paralysis of all intrinsic muscles of the major hand, and 
some or all of flexors of wrist and fingers, paralyzed 
(substantial loss of use of hand).  38 C.F.R. § 4.124a, Code 
8512. 

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.  

Since this is an appeal from an initial grant of service 
connection for diabetes that was made retroactive to 1995, 
see discussion below on Nehmer, the Board will first consider 
whether separate ratings for neuropathy can be granted back 
to 1995.  The Board concludes separate ratings are not 
warranted based on an absence of medical evidence showing 
symptoms that would necessitate such ratings.  The first 
medical evidence showing neurological symptoms warranting a 
separate, compensable rating is dated in 2002, as discussed 
below.  Therefore, in accordance with Fenderson, the veteran 
will be assigned staged ratings reflecting the severity of 
his now service-connected condition for different time 
periods.  That is, a 20 percent rating will remain in effect 
from January 11, 1995, for the diabetes itself, with separate 
ratings assigned for peripheral neuropathy of the upper and 
lower extremities from the dates given below.

On examination in May 2002, monofilament testing showed 
diminished sensation in toes two, three and four bilaterally.  
Although the veteran reported "occasional" cramping and 
numbness in his fingers, clinical examination revealed good 
sensation in the fingers.  However, no sensory deficit 
whatsoever was clinically appreciated on examination in May 
2002.  Likewise, more recent clinical records are silent as 
to any deficiency in these regards.  Notwithstanding, a mild 
neurological deficit in the upper extremities was 
subsequently identified at the June 23, 2003 examination.  
With resolution of all reasonable doubt in appellant's favor, 
the peripheral neuropathy involving the upper extremities has 
been clinically described as mild and involves sensory 
impairment, not motor deficits.  Consequently, a separate 20 
percent rating is warranted for mild incomplete paralysis 
involving each upper extremity from June 23, 2003, which was 
when sensory deficit in the upper extremities was first 
clinically recognized.  See 38 C.F.R. § 4.124a, Code 8612; 
and Code 7913, NOTE (1).  However, a separate evaluation in 
excess of 20 percent for peripheral neuropathy of either 
upper extremity would not be warranted, since any peripheral 
neuropathy involves only sensory impairment and has been 
medically determined to be no more than mild in severity.

With respect to diabetic peripheral neuropathy of the lower 
extremities, under Diagnostic Code 8624, neuritis may be 
rated according to the provisions of Diagnostic Code 8524 for 
paralysis of the internal popliteal nerve (tibial).  Under 
Diagnostic Code 8524, a 10 percent rating may be assigned for 
mild incomplete paralysis of the internal popliteal nerve 
(tibial).  A 20 percent evaluation requires moderate 
incomplete paralysis; a 30 percent rating requires severe 
incomplete paralysis; and a 40 percent rating requires 
complete paralysis with plantar flexion lost, frank adduction 
of foot impossible, flexion and separation of toes abolished; 
no muscle in sole can move.  38 C.F.R. § 4.124a, Diagnostic 
Code 8524. 

With resolution of all reasonable doubt in appellant's favor, 
since the peripheral neuropathy involving the lower 
extremities has been clinically described as mild and 
involves sensory impairment, not motor deficits, a separate 
10 percent rating is warranted for mild incomplete paralysis 
involving each lower extremity from the date of the claim, 
March 28, 2002.  See 38 C.F.R. § 4.124a, Code 8624; and Code 
7913, NOTE (1).  However, a separate evaluation in excess of 
10 percent for peripheral neuropathy of either lower 
extremity would not be warranted, since any peripheral 
neuropathy involves only sensory impairment and has been 
medically determined to be no more than mild in severity.  
The March 28, 2002 date corresponds to the date upon which 
the herbicide presumption statement was received from the 
veteran's private physician suggesting that a neurological 
deficit was associated with the veteran's diabetes.  Evidence 
from a private physician or layman will also be accepted as 
an informal claim if the evidence furnished by or on behalf 
of the claimant is within the competence of the physician or 
lay person and shows the reasonable probability of 
entitlement to benefits.  38 C.F.R. § 3.157.  In light of the 
foregoing, March 28, 2002 is the earliest date that a 
neurological claim for benefits was made.

The June 23, 2003 examination suggests that the diabetic 
neuropathy in the lower extremities increased in severity, 
and, therefore, demonstrates a basis for increased 
evaluations to 20 percent for each lower extremity from that 
point in time.  However, inasmuch as the neuropathic 
pathology is wholly sensory, separate 20 percent ratings for 
each lower extremity is the most that could be authorized in 
accordance with the rating criteria.

Evaluation of the veteran's condition under other Diagnostic 
Codes would not be more beneficial to the veteran in the 
absence of such symptomatology demonstrating pertinent 
pathology or a more debilitating condition thereunder.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against any higher 
evaluations for the disabilities at issue.  Because the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361 
(2001) (the benefit of the doubt rule applies only when the 
positive and negative evidence renders a decision "too close 
to call").   

There is no competent evidence of record which indicates that 
the veteran's disabilities have caused marked interference 
with employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 

Combined rating

The June 2002 rating decision on appeal granted service 
connection for diabetes mellitus.  The veteran was already 
service-connected for hypertension and bilateral hallux 
valgus, each rated as 10 percent disabling.  He was also 
already service-connected for tinea versicolor, but that was 
assigned a zero percent rating.  The RO assigned a 20 percent 
disability rating for the veteran's diabetes mellitus from 
January 11, 1995, and a 10 percent rating for the associated 
diabetic retinopathy from August 6, 2001.  The combined 
rating assigned was 40 percent.  The veteran argues that 
disabilities rated 20, 10, 10, and 10 percent disabling 
should total a 50 percent combined rating.

While the appellant argues that the disability ratings for 
his service-connected disabilities should not be combined, 
but instead should be added, to determine his total rating, 
the award of VA monetary benefits are governed by the laws 
and regulations promulgated with respect thereto.  The 
provisions of 38 C.F.R. § 4.25 are controlling with regard to 
the computation of a veteran's total (combined) disability 
rating when he/she has multiple service-connected 
disabilities.  See 38 U.S.C.A. §§ 1155 and 1157 (West 2002).  
Combined ratings result from the consideration of the 
efficiency of the individual as affected first by the most 
disabling condition, then by the less disabling condition, 
then by other less disabling conditions, if any, in the order 
of severity.  38 C.F.R. § 4.25.  The combined value of the 
service-connected disabilities is then converted to the 
nearest number divisible by 10, and combined values ending in 
5 are adjusted upward.  If there are more than two 
disabilities, the disabilities will be arranged in the exact 
order of their severity, and the combined value for the first 
two will be found as for two disabilities.  The combined 
value will be combined with the degree of the third 
disability (in order of severity), and so on.  Id.

The process of reaching the combined rating in a particular 
case is a mechanical process.  

Again, as of January 11, 1995, the veteran's service-
connected disabilities consisted of diabetes mellitus, rated 
as 20 percent disabling, and hypertension and hallux valgus, 
each rated as 10 percent disabling.  Arranging the veteran's 
service-connected disabilities in order of severity, the 20 
percent rating for diabetes mellitus combined with the 10 
percent rating for hypertension results in a 28 percent 
rating.  The 28 percent rating combined with the 10 percent 
rating for hallux valgus results in a 35 percent rating.  
Converting that number to the nearest number divisible by 10, 
the 35 percent is rounded up, resulting in a combined rating 
of 40 percent.  Therefore, the combined rating of 40 percent 
from January 11, 1995, assigned in the 2002 rating decision 
on appeal was accurate.

As of August 6, 2001, the veteran's service-connected 
disabilities now included diabetic retinopathy, rated as 10 
percent disabling.  Arranging the veteran's service-connected 
disabilities in order of severity, the 20 percent rating for 
diabetes mellitus combined with the 10 percent rating for 
diabetic retinopathy results in a 28 percent rating.  The 28 
percent rating combined with the 10 percent rating for 
hypertension results in a 35 percent rating.  The 35 percent 
rating combined with the 10 percent rating for bilateral 
hallux valgus results in a 42 percent rating.  Converting 
that number to the nearest number divisible by 10, the 42 
percent is rounded down, resulting in a combined rating of 40 
percent.  Therefore, the combined rating of 40 percent 
assigned from August 6, 2001, in the 2002 rating decision on 
appeal was also accurate.

At the hearing, it was discussed that the 2002 rating 
decision is confusing in that service connection for diabetes 
mellitus was actually granted retroactively to January 11, 
1995.  This earlier effective date was expressly awarded 
under the final Stipulation and Order in Nehmer v. United 
States Veterans Administration, 32 F. Supp. 1404 (N.D. Cal. 
1989) (Nehmer I), the specific guidance describing the 
Stipulation and Order setting forth VA's ongoing 
responsibilities for further rulemaking and disability 
payments to class members provided in Nehmer v. United States 
Veterans Admin., 32 F Supp 2d 1175 (N.D. Cal 1999) (Nehmer 
II), the class action Order in Nehmer v. United States 
Veterans Admin., No. CV-86-6160 TEH (N.D. Cal., Dec. 12, 
2000), and Nehmer et al v. Veterans Administration of the 
Government of the United States, 284 F.3d 1158 (9th Cir. 
2002) (Nehmer III).  This line of cases creates a limited 
exception to the statutory provisions governing the 
assignment of effective dates.  Since the veteran had 
previously filed a claim for service connection for diabetes 
which was denied, based on the date of that denial and the 
Nehmer cases, he was awarded an earlier effective date.

In the rating decision, the RO assigned a 20 percent rating 
for diabetes mellitus from January 11, 1995, to August 6, 
2001, and a 20 percent rating for diabetes mellitus with 
diabetic neuropathy from August 6, 2001.  This was not the 
assignment of two 20 percent ratings.  Rather the 20 percent 
ratings were assigned for discrete time periods and specific 
symptomatology.  As indicated above, the Board has 
considered whether the neuropathy should have been rated 
separately, and has done so.  


ORDER

Entitlement to an initial evaluation higher than 20 percent 
for diabetes mellitus is denied. 

Entitlement to a 10 percent evaluation for the period from 
March 28, 2002 until June 22, 2003 and a 20 percent 
evaluation for the period from June 23, 2003 for service-
connected diabetic neuropathy of the right lower extremity is 
granted, subject to the provisions governing the award of 
monetary benefits. 

Entitlement to a 10 percent evaluation for the period from 
March 28, 2002 until June 22, 2003 and a 20 percent 
evaluation for the period from June 23, 2003 for service-
connected diabetic neuropathy of the left lower extremity is 
granted, subject to the provisions governing the award of 
monetary benefits.

Entitlement to an initial 20 percent evaluation for service-
connected diabetic neuropathy of the left upper extremity for 
the period from June 23, 2003 is granted, subject to the 
provisions governing the award of monetary benefits.

Entitlement to an initial 20 percent evaluation for service-
connected diabetic neuropathy of the right upper extremity 
for the period from June 23, 2003 is granted, subject to the 
provisions governing the award of monetary benefits.

The combined rating of 40 percent from January 11, 1995, and 
from August 6, 2001, assigned in the June 2002 rating 
decision was proper.

	(CONTINUED ON NEXT PAGE)


REMAND

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

In an August 2004 rating decision, the RO granted service 
connection for PTSD, assigning an initial rating of 10 
percent, and denied TDIU.  In October 2004, the veteran 
submitted a notice of disagreement on these issues, which is 
still pending.  It is proper to remand these claims because 
the veteran has not been provided a statement of the case 
(SOC) on these issues.  Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 
408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 
(1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this 
issue will be returned to the Board after issuance of the SOC 
only if perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
Archbold, 9 Vet. App. at 130.

Accordingly, the claims are REMANDED for the following:

Provide the veteran a statement of the 
case as to the issue of entitlement to 
initial ratings higher than 10 percent 
for PTSD and residuals of shrapnel wounds 
to the left leg and entitlement to TDIU.  
The veteran should be informed that he 
must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of these issues to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  If a timely substantive 
appeal is not filed, the claims should 
not be certified to the Board.  If so, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate. 

The veteran need take no further action until he is so 
informed.  He has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The claims must be afforded expeditious treatment.  



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


